Exhibit 10.6
 
 
 
 
 
TOMI ENVIRONMENTAL SOLUTIONS, INC.
 


 
2016 EQUITY INCENTIVE PLAN
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
I.
ESTABLISHMENT, OBJECTIVES AND DURATION
2
     
II.
DEFINITIONS
2
     
III.
ADMINISTRATION
7
     
IV.
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
8
     
V.
ELIGIBILITY AND PARTICIPATION
10
     
VI.
STOCK OPTIONS
10
     
VII.
STOCK APPRECIATION RIGHTS
12
     
VIII.
RESTRICTED STOCK
13
     
IX.
RESTRICTED STOCK UNITS
17
     
X.
PERFORMANCE UNITS AND PERFORMANCE SHARES
17
     
XI.
PERFORMANCE MEASURES
19
     
XII.
BENEFICIARY DESIGNATION
20
     
XIII.
DEFERRALS
20
     
XIV.
RIGHTS OF PARTICIPANTS
20
     
XV.
AMENDMENT, MODIFICATION, TERMINATION AND ADJUSTMENTS
20
     
XVI.
PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON
21
     
XVII.
CHANGE IN CONTROL
22
     
XVIII.
TAX PROVISIONS
22
     
XIX.
INDEMNIFICATION
23
     
XX.
SUCCESSORS
23
     
XXI.
LEGAL CONSTRUCTION
23

 
 
1

--------------------------------------------------------------------------------

 
 
TOMI ENVIRONMENTAL SOLUTIONS, INC.
 
2016 EQUITY INCENTIVE PLAN
 
I.  
ESTABLISHMENT, OBJECTIVES AND DURATION

 
A. ESTABLISHMENT OF THE PLAN.  TOMI Environmental Solutions, Inc., a Florida
corporation (hereinafter referred to as the “Company”), hereby adopts an
incentive compensation plan designated as the “TOMI Environmental Solutions,
Inc. 2016 Equity Incentive Plan” (hereinafter referred to as the “Plan”), as set
forth in this document.  The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units.
 
Subject to approval by the Company’s stockholders, the Plan shall become
effective as of January 29, 2016 (the “Effective Date”).  The Plan shall remain
in effect as provided in Section I.C hereof.
 
B. OBJECTIVES OF THE PLAN.  The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company’s goals and which link the personal interests of Participants
to those of the Company’s stockholders; to provide Participants with an
incentive for excellence in individual performance; and to promote teamwork
among Participants.
 
It is also intended with respect to the Non-Employee Directors of the Company
that the Compensation Committee be able to choose from among Awards of
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock and
RSUs which will (a) permit Non-Employee Directors to increase their ownership
and proprietary interest in the Company and enhance their identification with
the interests of the Company’s stockholders, (b) provide a means of compensating
Non-Employee Directors that will help attract qualified candidates to serve as
Non-Employee Directors, and (c) induce incumbent Non-Employee Directors to
continue to serve if the Board desires that they remain on the Board.
 
C. DURATION OF THE PLAN.  The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Article XV hereof, until all
Shares subject to it shall have been purchased or acquired according to the
Plan’s provisions.  However, in no event may an Award be granted under the Plan
on or after January __, 2026.
 
II.  
DEFINITIONS

 
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:
 
A. “AFFILIATE” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.
 
 
2

--------------------------------------------------------------------------------

 
 
B. “AWARD” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units.
 
C. “AWARD AGREEMENT” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Plan.
 
D. “BENEFICIAL OWNER” or “BENEFICIAL OWNERSHIP” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
 
E. “BOARD” or “BOARD OF DIRECTORS” means the Board of Directors of the Company.
 
F. “CHANGE IN CONTROL” shall be deemed to have occurred as of the first day that
any one or more of the following conditions shall have been satisfied:
 
1.  
the “Beneficial Ownership” of securities as defined in Rule 13d-3 under the
Exchange Act representing more than fifty percent (50%) of the combined voting
power of the Company is acquired by any “person” as defined in Section 3(a)(9)
of the Exchange Act (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company);
or

 
2.  
the consummation of a definitive agreement to merge or consolidate the Company
with or into another corporation or to sell or otherwise dispose of all or
substantially all of its assets, or adopt a plan of liquidation other than for
the sole purpose of changing the company’s domicile or a recapitalization or
reorganization and that results in more than 50% change in stock ownership.

 
Notwithstanding the foregoing, with respect to any Award subject to Code Section
409A, a “Change in Control” of the Company is deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied:
 
3.  
Change in Ownership:  A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company.

 
 
3

--------------------------------------------------------------------------------

 
 
4.  
Change in Effective Control:  A change in effective control of the Company
occurs only on either of the following dates:

 
a.  
The date any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending in the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 50% or more of the total voting power of the stock of the Company; or

 
b.  
The date a majority of the members of the Board is replaced during any (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the board of directors before the date of the
appointment or election; provided that this paragraph (b) shall apply only to
the company for which no other corporation is a majority shareholder.

 
5.  
Change in Ownership of Substantial Assets:  A change in the ownership of a
substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

 
It is the intent that this definition be construed to satisfy the definition of
“Change of Control” as defined under Internal Revenue Code Section 409A and the
applicable Treasury Regulations, as amended from time to time.
 
G. “CODE” means the Internal Revenue Code of 1986, as amended from time to time.
 
H. “COMPANY” means TOMI Environmental Solutions, Inc., a Florida corporation,
including any and all Subsidiaries, and any successor thereto as provided in
Article XX herein.
 
I. “COVERED EMPLOYEE” means a Participant who, as of the date of vesting and/or
payout of an Award, as applicable, is one of the group of “covered employees,”
as defined in Code Section 162(m) and the regulations promulgated under Code
Section 162(m), or any successor statute.
 
J.  “DIRECTOR” means any individual who is a member of the Board of Directors of
the Company or any Subsidiary; provided, however, that any Director who is
employed by the Company shall be considered an Employee under the Plan.
 
K. “DISABILITY” with respect  to any Award, a Participant shall be considered
Disabled if the Participant is considered “disabled” under the Company’s
long-term disability plan then in effect, or if none, then if the Participant
qualifies to receive disability payments under the federal Social Security Act.
 
 
4

--------------------------------------------------------------------------------

 
 
L. “EFFECTIVE DATE” shall mean January __, 2016.
 
M. “EMPLOYEE” means any full-time, active employee of the Company or its
Subsidiaries.  Directors who are not employed by the Company shall not be
considered Employees under this Plan.
 
N. “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
 
O. “FAIR MARKET VALUE” means, as of any date, the value of a Share determined as
follows:
 
1.  
if such Shares then publicly traded on a national securities exchange, its
closing price on the date of determination on the principal national securities
exchange on which the Shares are listed or admitted to trading as reported in
The Wall Street Journal;

 
2.  
if such Shares are publicly traded but is not listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices on
the date of determination as reported by The Wall Street Journal (or, if not so
reported, as otherwise reported by any newspaper or other source as the
Committee may determine); or

 
3.  
if none of the foregoing is applicable to the valuation in question, by the
Committee in good faith.

 
P. “FREESTANDING SAR” means an SAR that is granted independently of any Options,
as described in Article VII herein.
 
Q. “INCENTIVE STOCK OPTION” or “ISO” means an option to purchase Shares granted
under Article VI herein and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Code Section 422.
 
R. “INSIDER” shall mean an individual who is, on the relevant date, an officer,
director or more than ten percent (10%) Beneficial Owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.
 
S. “NON-EMPLOYEE DIRECTOR” shall mean a Director who is not also an Employee.
 
T. “NON-QUALIFIED STOCK OPTION” or “NQSO” means an option to purchase Shares
granted under Article VI herein and which is not intended to meet the
requirements of Code Section 422.
 
 
5

--------------------------------------------------------------------------------

 
 
U. “OPTION” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article VI herein.
 
V. “OPTION PRICE” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
 
W. “PARTICIPANT” means: (1) an Employee or consultant who has been selected to
receive an Award or who has an outstanding Award granted under the Plan; or (2)
a Non-Employee Director who has been selected to receive an Award other than an
Incentive Stock Option, Performance Share or Performance Unit or who has an
outstanding Award other than an Incentive Stock Option, Performance Share or
Performance Unit granted under the Plan.
 
X. “PERFORMANCE-BASED EXCEPTION” means the performance-based exception from the
tax deductibility limitations of Code Section 162(m).
 
Y. “PERFORMANCE SHARE” means an Award granted to a Participant (other than a
Non-Employee Director), as described in Article X herein, that shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.
 
Z. “PERFORMANCE UNIT” means an Award granted to a Participant (other than a
Non-Employee Director), as described in Article X herein, that shall have an
initial value that is established by the Committee on the date of grant.
 
AA. “PERIOD OF RESTRICTION” means the period during which the transfer of Shares
of Restricted Stock or Restricted Stock Units is limited in some way (based on
the passage of time, the achievement of performance goals or upon the occurrence
of other events as determined by the Committee, at its discretion, as specified
in the Award Agreement), and the Shares are subject to a substantial risk of
forfeiture, as provided in Article VIII and Article IX herein.
 
BB. “PERSON” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d)  and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
 
CC. “RESTRICTED STOCK” means an Award granted to a Participant pursuant to
Article VIII herein.
 
DD. “RESTRICTED STOCK UNIT” or “RSU” means an award granted to a Participant
pursuant to Article IX herein.
 
EE. “SEPARATION FROM SERVICE” means a termination of employment or other
separation from service as described in Code Section 409A and the regulations
thereunder.
 
FF. “SHARES” means the shares of common stock of the Company.
 
GG. “SPECIFIED EMPLOYEE” means, with respect to the Company or any of its
Subsidiaries, and determined as of the date of an individual’s separation from
service from the Company (1) any officer during the prior twelve (12) month
period with annual compensation in excess of $170,000 (as adjusted from time to
time under the Code), (2) a 5-percent owner of the Company’s outstanding equity
stock during the prior twelve (12) month period or (3) a 1-percent owner of the
Company’s outstanding equity stock during the prior (12) month period with
annual compensation in excess of $150,000, provided that the Company or any of
its Subsidiaries is publicly-traded within the meaning of Code Section 409A on
the date of determination.
 
 
6

--------------------------------------------------------------------------------

 
 
HH. “STOCK APPRECIATION RIGHT” or “SAR” means an Award, granted alone or, in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article VII herein.
 
II. “SUBSIDIARY” means any corporation, partnership, joint venture or other
entity in which the Company has a majority voting interest (including all
divisions, affiliates and related entities).
 
JJ. “TANDEM SAR” means an SAR that is granted in connection with a related
Option pursuant to Article VII herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).
 
III.  
ADMINISTRATION

 
A. THE COMMITTEE.  The Plan shall be administered by either the full Board, or
by a committee of the Board (either the full Board or the committee is referred
to hereinafter as the “Committee”) consisting of not less than two Directors who
meet the “Non-Employee Director” requirements of Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act, the “Independent
Director” requirements of NYSE MKT Rule 803(a), and the outside director
requirements of Code Section 162(m), or by any other committee appointed by the
Board, provided the members of such committee meet such requirements.
 
B. AUTHORITY OF THE COMMITTEE.  Except as limited by law or by the Articles of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Committee shall have full power to select Employees and Non-Employee
Directors who shall participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish or amend rules and regulations for the
Plan’s administration; and (subject to the provisions of Article XV herein)
amend the terms and conditions of any outstanding Award to the extent such terms
and conditions are within the discretion of the Committee as provided in the
Plan.  Further, the Committee is empowered hereby to make all other
determinations which may be necessary or advisable for the administration of the
Plan. As permitted by law, the Committee may delegate its authority as
identified herein.
 
C. DECISIONS BINDING. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Directors, Employees, Participants and their estates
and beneficiaries.
 
 
7

--------------------------------------------------------------------------------

 
 
IV.  
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

 
A. NUMBER OF SHARES AVAILABLE FOR GRANTS.  Subject to Sections IV.B and IV.C
herein, the maximum number of Shares with respect to which Awards may be granted
to Participants under the Plan shall be Five Million (5,000,000).  Shares issued
under the Plan may be either authorized but unissued Shares, treasury Shares or
any combination thereof.
 
Unless and until the Committee determines that an Award to a Covered Employee is
not designed to comply with the Performance-Based Exception, the following rules
shall apply to grants of Awards to Covered Employees under the Plan, subject to
Sections IV.B and IV.C.
 
1.  
STOCK OPTIONS:  The maximum aggregate number of Shares that may be subject to
Stock Options granted in any one fiscal year to any one Participant shall be two
hundred fifty thousand (250,000).

 
2.  
SARs:  The maximum aggregate number of Shares that may be granted in the form of
SARs granted in any one fiscal year to any one Participant shall be two hundred
fifty thousand (250,000).

 
3.  
RESTRICTED STOCK:  The maximum aggregate grant with respect to Awards of
Restricted Stock which are granted in any one fiscal year to any one Participant
shall be two hundred fifty thousand (250,000) Shares.

 
4.  
RESTRICTED STOCK UNITS:  The maximum aggregate payment (determined as of the
date of grant) with respect to Awards of RSUs granted in any one fiscal year to
any one Participant shall be equal to the Fair Market Value of two hundred fifty
thousand (250,000) Shares; provided, however, that the maximum aggregate grant
of Restricted Stock and RSUs for any one fiscal year shall be coordinated so
that in no event shall any one Participant be awarded more than the Fair Market
Value of two hundred fifty thousand (250,000) Shares taking into account all
such grants.

 
5.  
PERFORMANCE SHARES:  The maximum aggregate payout (determined as of the event of
the applicable performance period) with respect to Awards of Performance Shares
which are granted in any one fiscal year to any one Participant shall be equal
to the Fair Market Value of two hundred fifty thousand (250,000) Shares.

 
6.  
PERFORMANCE UNITS:  The maximum aggregate payout (determined as of the end of
the applicable performance period) with respect to Awards of Performance Units
which are granted in any one fiscal year to any one Participant shall be equal
to one million five hundred thousand dollars ($1,500,000).

 
B. ADJUSTMENTS FOR AWARDS AND PAYOUTS. Unless determined otherwise by the
Committee, the following Awards and payouts will reduce, on a one-for-one basis,
the number of Shares available for issuance under the Plan:
 
 
8

--------------------------------------------------------------------------------

 
 
1.  
An Award of an Option;

 
2.  
An Award of a SAR;

 
3.  
An Award of Restricted Stock;

 
4.  
A payout of a Performance Share Award in Shares; and

 
5.  
A payout of a Performance Units Award in Shares.

 
Unless determined otherwise by the Committee, unless a Participant has received
a benefit of ownership such as dividend or voting rights with respect to the
Award, the following transactions will restore, on a one-for-one basis, the
number of Shares available for issuance under the Plan:
 
1.  
A payout of a SAR or a Tandem SAR in cash;

 
2.  
A cancellation, termination, expiration, forfeiture or lapse for any reason
(with the exception of the termination of a Tandem SAR upon exercise of the
related Options, or the termination of a related Option upon exercise of the
corresponding Tandem SAR) of any Award payable in Shares;

 
3.  
Shares tendered in payment of the exercise price of an Option;

 
4.  
Shares withheld for payment of federal, state or local taxes;

 
5.  
Shares repurchased by the Company with proceeds collected in connection with the
exercise of outstanding Options; and

 
6.  
The net Shares issued in connection with the exercise of SARs (as opposed to the
full number of Shares underlying the exercised portion of the SAR).

 
C. ADJUSTMENTS IN AUTHORIZED SHARES.  In the event of any change in corporate
capitalization such as a stock split or stock dividend, or a corporate
transaction such as any merger, consolidation, separation, including a spin-off,
or other distribution of stock or property of the Company, any
reorganization  (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company, such adjustment shall be made in the number and class of Shares which
are reserved and may be delivered under Section IV.A, in the number and class of
and/or price of Shares subject to outstanding Awards granted under the Plan, and
in the Award limits set forth in subsections IV.A.1 through IV.A.6, inclusive as
may be determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be a whole number.
 
 
9

--------------------------------------------------------------------------------

 
 
V.  
ELIGIBILITY AND PARTICIPATION

 
A. ELIGIBILITY.  Persons eligible to participate in this Plan include officers
and certain key salaried Employees of the Company with potential to contribute
to the success of the Company or its Subsidiaries, including Employees who are
members of the Board.  Notwithstanding the foregoing, Non-Employee Directors of
the Company or consultants shall be eligible to participate in the Plan with
respect to Awards of Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock and RSUs, as specified in Article VI, Article VII, Article VIII
and Article IX.  Except as otherwise specifically provided in this Plan, the
Committee shall determine the terms and conditions of any such Awards to
Non-Employee Directors, including the terms and conditions which shall apply
upon a termination of the Non-Employee Director’s service as a member of the
Board, and shall have full power and authority in its discretion to administer
such Awards, subject to the terms of the Plan and applicable law.
 
B. ACTUAL PARTICIPATION.  Subject to the provisions of the Plan, the Committee
may, from time to time, select in its sole and broad discretion, upon or without
the recommendation of officers of the Company, from all eligible Employees those
to whom Awards shall be granted, and shall determine the nature and amount of
each Award.
 
VI.  
STOCK OPTIONS

 
A. GRANT OF OPTIONS.  Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee.  For
purposes of this Article VI, with respect to NQSOs only, the term “Participant”
shall include Non-Employee Directors and consultants of the Company.
 
B. AWARD AGREEMENT.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine.  The Award Agreement also shall specify whether the Option is
intended to be an ISO within the meaning of Code Section 422, or an NQSO, whose
grant is intended not to fall under the provisions of Code Section 422.
 
C. OPTION PRICE.  The Option Price for each grant of an Option under this Plan
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted.  Notwithstanding the foregoing, no
ISO shall be granted to any person who, immediately prior to the grant, owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company, unless the Option Price is at least one
hundred ten percent (110%) of the Fair Market Value of a Share on the date of
grant of the Option.
 
D. DURATION OF OPTIONS.  Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that no Option shall be exercisable later than the tenth (10th)
anniversary following the date of its grant and provided further that no Option
that is an ISO shall be exercisable later than the fifth (5th) anniversary
following the date of its grant to a Participant, who at the time of such grant
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
E. EXERCISE OF OPTIONS.  Options granted under this Article VI shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.
 
F. PAYMENT.  Options granted under this Article VI shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
 
The Option Price upon exercise of any Option shall be payable to the Company in
full either:  (a) in cash or its equivalent; or  (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares which are tendered
must have been held by the Participant for at least six months prior to their
tender to satisfy the Option Price); or (c) by a combination of (a) and (b).
 
The Committee, in its discretion, may also (a) allow cashless exercise as
permitted under Federal Reserve Board’s Regulation T, subject to applicable
securities law restrictions, (b) cashless exercise by the Participant by the
Company’s withholding of Shares issuable upon exercise of an Option, or (c) by
any other means which the Committee determines to be consistent with the Plan’s
purpose and applicable law.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment, the Company
shall deliver to the Participant, in the Participant’s name, Share certificates
in an appropriate amount based upon the number of Shares purchased under the
Option(s).
 
G. RESTRICTIONS ON SHARE TRANSFERABILITY.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article VI as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
 
H. TERMINATION OF EMPLOYMENT BY A PARTICIPANT WHO IS AN EMPLOYEE.  With respect
to a Participant who is an Employee, each Option Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the Option
following termination of the Participant’s employment with the Company, with the
exception of a termination of employment after a Change in Control, which is
controlled by Article XVII.  Such provisions shall be determined in the sole
discretion of the Committee but shall conform to the limitations established in
Section VI.D, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article VI, and may reflect distinctions based on the reasons for termination of
employment.
 
I. NONTRANSFERABILITY OF OPTIONS.
 
 
11

--------------------------------------------------------------------------------

 
 
1.  
INCENTIVE STOCK OPTIONS.  No ISO granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant or the Participant’s legal representative (to
the extent permitted under Code Section 422).

 
2.  
NONQUALIFIED STOCK OPTIONS.  No NQSO granted under this Article VI may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article VI shall be exercisable during his or her
lifetime only by such Participant or the Participant’s legal representative.

 
VII.  
STOCK APPRECIATION RIGHTS

 
A. GRANT OF SARS.  Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee.  The Committee may grant Freestanding SARs, Tandem SARs or any
combination of these forms of SAR.  For purposes of this Article VII, the term
“Participant” shall include Non-Employee Directors of the Company and
consultants; provided, however, that a Tandem SAR may not be granted to a
Non-Employee Director or consultant unless the related Option is a NQSO.
 
The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article IV herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.
 
The grant price of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR.  The grant price of Tandem SARs shall
equal the Option Price of the related Option.
 
B. EXERCISE OF TANDEM SARS.  Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option.  A Tandem SAR may be exercised
only with respect to the Shares for which its related Option is then
exercisable.
 
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted to an Employee in connection with an ISO:  (i) the
Tandem SAR will expire no later than the expiration of the underlying ISO; (ii)
the value of the payout with respect to the Tandem SAR may be for no more than
one hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.
 
 
12

--------------------------------------------------------------------------------

 
 
C. EXERCISE OF FREESTANDING SARS.  Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.
 
D. SAR AGREEMENT.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee may determine.
 
E. TERM OF SARS.  The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that such term
shall not exceed ten (10) years.
 
F. PAYMENT OF SAR AMOUNT.  Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
1.  
the difference between the Fair Market Value of a Share on the date of exercise
over the grant price; by

 
2.  
the number of Shares with respect to which the SAR is exercised.

 
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.  The
Committee’s determination regarding the form of SAR payout shall be set forth in
the Award Agreement pertaining to the grant of the SAR.
 
G. TERMINATION OF EMPLOYMENT BY A PARTICIPANT WHO IS AN EMPLOYEE.  With respect
to a Participant who is an Employee, each SAR Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company and/or
its Subsidiaries, with the exception of a termination of employment that occurs
after a Change in Control, which is controlled by Article XVII.  Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with Participants, need not be uniform among
all SARs issued pursuant to the Plan and may reflect distinctions based on the
reasons for termination of employment.
 
H. NONTRANSFERABILITY OF SARS.  No SAR granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except as
otherwise provided in a Participant’s Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant or the Participant’s legal representative.
 
VIII.  
RESTRICTED STOCK

 
A. GRANT OF RESTRICTED STOCK.  Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts as the Committee shall determine.  For
purposes of this Article VIII, the term “Participant” shall include Non-Employee
Directors of the Company and consultants.
 
 
13

--------------------------------------------------------------------------------

 
 
B. RESTRICTED STOCK AGREEMENT.  Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted and such other
provisions as the Committee shall determine.
 
C. NONTRANSFERABILITY.  Except as provided in this Article VIII and subject to
federal securities laws, the Shares of Restricted Stock granted under the Plan
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction established
by the Committee and specified in the Restricted Stock Award Agreement, or upon
earlier satisfaction of any other conditions, as specified by the Committee in
its sole discretion and as set forth in the Restricted Stock Award Agreement.
All rights with respect to the Restricted Stock granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant
or the Participant’s legal representative for the Period of Restriction.
 
D. OTHER RESTRICTIONS.  Subject to Article XI herein, the Committee may impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, restrictions based upon the achievement of
specific performance goals (Company-wide, divisional and/or individual),
time-based restrictions on vesting following the attainment of the performance
goals and/or restrictions under applicable federal or state securities laws.
 
The Company may retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.
 
Except as otherwise provided in this Article VIII and subject to Federal
securities laws, Shares of Restricted Stock covered by each Restricted Stock
grant made under the Plan shall become freely transferable by the Participant
after the last day of the applicable Period of Restriction.
 
E. VOTING RIGHTS.  Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction.
 
F. DIVIDENDS AND OTHER DISTRIBUTIONS.  During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
credited with regular cash dividends paid with respect to the underlying Shares
while they are so held.  The Committee may apply any restrictions to the
dividends that the Committee deems appropriate.  Without limiting the generality
of the preceding sentence, if the grant or vesting of Restricted Stock granted
to a Covered Employee is designed to comply with the requirements of the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Restricted
Stock, such that the dividends and/or the Restricted Stock maintain eligibility
for the Performance-Based Exception.  Notwithstanding anything to the contrary
herein, (i) dividends accrued on Restricted Stock will only be paid if the
Restricted Stock vests; and (ii) for any Award that is governed by Code Section
409A regarding non-qualified deferred compensation, the Committee shall
establish the schedule of any payments of dividends in accordance with the
requirements of Code Section 409A or any guidance promulgated thereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
G. TERMINATION OF EMPLOYMENT BY A PARTICIPANT WHO IS AN EMPLOYEE.  With respect
to a Participant who is an Employee, each Restricted Stock Award Agreement shall
set forth the extent to which the Participant shall have the right to receive
nonvested Restricted Shares following termination of the Participant’s
employment with the Company.  Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock issued pursuant to the Plan and may reflect distinctions based on the
reasons for termination of employment.
 
H.  
ADDITIONAL PROVISIONS RELATED TO  RESTRICTED STOCK AWARDS TO NON-EMPLOYEE
DIRECTORS.

 
1.  
AWARD DATES.  Effective as of the date specified by the Committee in its sole
discretion, each Non-Employee Director will be awarded such number of Shares of
Restricted Stock as determined by the Board, after consideration of the
recommendation of the Committee.  Non-Employee Directors may, but need not, be
awarded the same number of Shares of Restricted Stock.  A Non-Employee Director
who is first elected to the Board on a date subsequent to the date specified by
the Committee in its sole discretion will be awarded such number of Shares of
Restricted Stock as of such date of election as determined by the Board, after
consideration of the recommendation of the Committee.

 
2.  
DIVIDEND RIGHTS OF HOLDERS OF RESTRICTED STOCK.  Notwithstanding Section
VIII.F., upon issuance of a Restricted Stock Agreement, the Non-Employee
Director in whose name the Restricted Stock Agreement is registered will,
subject to the provisions of the Plan have the right to receive cash dividends
and other cash distributions thereon.

 
3.  
PERIOD OF RESTRICTION.  Restricted Stock will be subject to the restrictions set
forth in Section VIII.H.4. and the other provisions of the Plan during the
Period of Restriction commencing on the date as of which the Restricted Stock is
awarded (the “Award Date”) and ending on the earliest of the first to occur of
the following:

 
a.  
the retirement of the Non-Employee Director from the Board in compliance with
the Board’s retirement policy as then in effect;

 
b.  
the termination of the Non-Employee Director’s service on the Board as a result
of the Non-Employee Director’s not being nominated for reelection by the Board;

 
 
15

--------------------------------------------------------------------------------

 
 
c.  
the termination of the Non-Employee Director’s service on the Board because of
the Non-Employee Director’s resignation or failure to stand for reelection with
the consent of the Company’s Board (which means approval by at least 80% of the
Directors voting, with the affected Non-Employee Director abstaining);

 
d.  
the termination of the Non-Employee Director’s service on the Board because the
Non-Employee Director, although nominated for reelection by the Board, is not
reelected by the stockholders;

 
e.  
the termination of the Non-Employee Director’s service on the Board because of
(i) the Non-Employee’s Director’s resignation at the request of the Board or the
Nominating and Governance Committee of the Board (or successor committee), (ii)
the Non-Employee Director’s removal by action of the stockholders or by the
Board, or (iii) a Change in Control of the Company;

 
f.  
the termination of the Non-Employee Director’s service on the Board because of
Disability or death; or

 
g.  
the vesting of the Restricted Stock.

 
Section VIII.H.3.a. through g. above are subject to the further restrictions
that a removal or resignation for “Cause” will be deemed to not constitute
completion of the Period of Restriction and will result in a forfeiture of
Restricted Stock not previously vested under Section VIII.H.4.  For purposes of
this Plan, “Cause” will be a good faith determination by the Board that the
Non-Employee Director (i) failed to substantially perform his or her duties
(other than a failure resulting from his or her incapacity due to physical or
mental illness) after a written demand for substantial performance has been
delivered to him or her by the Board, which demand specifically identifies the
manner in which the Board believes such Non-Employee Director has not
substantially performed his or her duties; (ii) has engaged in conduct the
consequences of which are materially adverse to the Company, monetarily or
otherwise; or (iii) has pleaded guilty or nolo contendere to or been convicted
of a felony.  The Non-Employee Director will not be deemed to have been
terminated for Cause unless there will have been delivered to the Non-Employee
Director a letter from the Board setting forth the reasons for the Company’s
termination of the Non-Employee Director for Cause and, with respect to (i) or
(ii), stating that the Non-Employee Director has failed to cure such reason for
termination within thirty (30) days after the Non-Employee Director’s receipt of
such notice.
 
4.  
FORFEITURE OF RESTRICTED STOCK.  As of the date (“Termination Date”) a
Non-Employee Director ceases to be a member of the Board for any reason,
including but not limited to removal or resignation for Cause, the Non-Employee
Director shall forfeit to the Company all Restricted Stock awarded to the
Non-Employee Director for which the Period of Restriction has not ended pursuant
to Section VIII.H.3. as of or prior to the Termination Date.

 
 
16

--------------------------------------------------------------------------------

 
 
IX.  
RESTRICTED STOCK UNITS

 
A. GRANT OF RESTRICTED STOCK UNITS.  Subject to the terms of the Plan, RSUs may
be granted to Participants in such amounts and upon such terms, and at any time
and from time to time, as shall be determined by the Committee.  For purposes of
this Article IX, the term “Participant” shall include Non-Employee Directors of
the Company and consultants.
 
B. RESTRICTED STOCK UNIT AGREEMENT.  Each RSU grant shall be evidenced by a
Restricted Stock Unit Award Agreement that shall specify the Period(s) of
Restriction, the number of RSUs granted, and such other provisions as the
Committee may determine.
 
C. VALUE OF RESTRICTED STOCK UNIT.  Each RSU shall have a value that is equal to
the Fair Market Value of a Share on the date of grant.
 
D. FORM AND TIMING OF PAYMENT OF RESTRICTED STOCK UNITS.  Settlement of vested
RSUs may be made in the form of (i) cash, (ii) Shares or (iii) any combination
of both, as determined by the Committee at the time of the grant of the RSUs, in
its sole discretion.  Vested RSUs shall be settled in a lump sum as soon as
administratively practicable after the vesting date, but in no event later than
two and one-half (2 ½) months following the vesting date.  The amount of such
settlement shall be equal to the Fair Market Value of the RSUs on the vesting
date.
 
E. DIVIDEND EQUIVALENTS.  Each RSU shall be credited with an amount equal to the
dividends paid on a Share between the date of grant and the date such RSU is
paid to the Participant (if at all).  Dividend equivalents shall vest, if at
all, upon the same terms and conditions governing the vesting of RSUs under the
Plan.  Payment of the dividend equivalent shall be made at the same time as
payment of the RSU and shall be made without interest or other adjustment.  If
the RSU is forfeited, the Participant shall have no right to dividend
equivalents.
 
F. VOTING RIGHTS.  The holders of RSUs shall have no voting rights.
 
G. NONTRANSFERABILITY.  RSUs may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by laws of descent
and distribution.
 
X.  
PERFORMANCE UNITS AND PERFORMANCE SHARES

 
A. GRANT OF PERFORMANCE UNITS/SHARES.  Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.
 
 
17

--------------------------------------------------------------------------------

 
 
B. PERFORMANCE UNIT/SHARE AGREEMENT.  Each Performance Unit or Performance Share
grant shall be evidenced by a Performance Unit or Performance Share Award
Agreement, as the case may be, that shall specify the number of Performance
Units or Performance Shares granted and such other provisions as the Committee
may determine.
 
C. VALUE OF PERFORMANCE UNITS/SHARES.  Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant.  Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant.  The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participant.  For purposes of this Article X, the time period during which the
performance goals must be met shall be called a “Performance Period.”
 
D. EARNING OF PERFORMANCE UNITS/SHARES.  Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.
 
E. FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  Payment of earned
Performance Units/Shares shall be made in a single lump sum following the close
of the applicable Performance Period.  Subject to the terms of this Plan, the
Committee, in its sole discretion, may pay earned Performance Units/Shares in
the form of cash or in Shares (or in a combination thereof) which have an
aggregate Fair Market Value equal to the value of the earned Performance
Units/Shares at the close of the applicable Performance Period.  Such Shares may
be granted subject to any restrictions deemed appropriate by the Committee.  The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the
Award.  Payment shall be made no later than two and one-half (2 ½) months
following the close of the Performance Period.
 
F. SEPARATION FROM SERVICE DUE TO DEATH OR DISABILITY.  In the event the
Participant incurs a Separation From Service by reason of death or Disability
during a Performance Period, the Participant shall not receive a payout of the
Performance Units/Shares, unless determined otherwise by the Committee or set
forth in the Participant’s Award Agreement.
 
Payment of earned Performance Units/Shares shall be made at a time specified by
the Committee in its sole discretion and set forth in the Participant’s Award
Agreement.
 
G. TERMINATION OF EMPLOYMENT FOR OTHER REASONS.  In the event  that a
Participant’s employment terminates for any reason other than those reasons set
forth in Section X.F. herein, all Performance Units/Shares intended to qualify
for the Performance-Based Exception shall be forfeited by the Participant to the
Company.
 
H. NONTRANSFERABILITY.  Except as otherwise provided in a Participant’s Award
Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.  Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
 
 
18

--------------------------------------------------------------------------------

 
 
I. NO DIVIDEND AND VOTING RIGHTS.  Participants will not be entitled to receive
any dividends declared with respect to Shares which have been earned in
connection with grants of Performance Units and/or Performance Shares, but not
yet distributed to Participants  nor shall Participants have voting rights with
respect to such Shares.
 
XI.  
PERFORMANCE MEASURES

 
Unless and until the Committee proposes for stockholder vote and the Company’s
stockholders approve a change in the general performance measures set forth in
this Article XI, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Covered Employees which measures are
designed to qualify for the Performance-Based Exception, the performance
measure(s) to be used for purposes of such grants may be measured at the Company
level, at a Subsidiary or Affiliate level, or at an operating unit level and
shall be chosen from among the following:  net income either before or after
taxes (including adjusted net income), share price, earnings per share (basic or
diluted), total stockholder return, return on assets, return on equity,
operating income, return on capital or investment, cash flow or adjusted cash
flow from operations, economic value added or adjusted cash flow per Share (net
income plus or minus change in operating assets and liabilities), debt level,
cost reduction targets, and equity ratios.
 
The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that Awards which are designed to qualify for the Performance-Based Exception,
and which are held by Covered Employees, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).
 
In the event that applicable tax and/or securities laws or exchange listing
standards change to permit Committee discretion to alter the governing
performance measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.  In addition, in the event that the Committee determines
that it is advisable to grant Awards which shall not qualify for the
Performance-Based Exception, the Committee may make such grants without
satisfying the requirements of Code Section 162(m).
 
In the case of any Award which is granted subject to the condition that a
specified performance measure be achieved, no payment under such Award shall be
made prior to the time that the Committee certifies in writing that the
performance measure has been satisfied, in accordance with Internal Revenue
Service requirements.  No such certification is required, however, in the case
of an Award that is based solely on an increase in the value of a Share from the
date such Award was made.
 
 
19

--------------------------------------------------------------------------------

 
 
XII.  
BENEFICIARY DESIGNATION

 
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
designated beneficiary, benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.
 
XIII.  
DEFERRALS

 
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or goals with respect to
Performance Units/Shares.  If any such deferral election is required or
permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals, provided, however, all deferrals shall be
made in accordance with all applicable requirements of Code Section 409A or any
guidance promulgated thereunder.
 
XIV.  
RIGHTS OF EMPLOYEES

 
A. EMPLOYMENT.  Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.
 
B. PARTICIPATION.  No Employee shall have the right to be selected to receive an
Award under this Plan or, having been so selected, to be selected to receive a
future Award.
 
XV.  
AMENDMENT, MODIFICATION, TERMINATION AND ADJUSTMENTS

 
A. AMENDMENT, MODIFICATION, AND TERMINATION.  Subject to the terms of the Plan,
the Board, upon recommendation of the Committee, may at any time and from time
to time, alter, amend, suspend or terminate the Plan in whole or in part for any
purpose which the Committee deems appropriate and that is otherwise consistent
with Code Section 409A; provided, however, no amendment shall, without
shareholder approval, (i) materially increase the benefits accruing to
Participants under the Plan; (ii) materially increase the number of securities
which may be issued under the Plan; or (iii) materially modify the requirements
for participation in the Plan.
 
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.
 
 
20

--------------------------------------------------------------------------------

 
 
B. ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS.  The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section IV.C.
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan; provided that unless the Committee determines
otherwise, no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the Plan or Awards meeting the requirements
of Code Sections 162(m) and 409A, as from time to time amended.
 
C. AWARDS PREVIOUSLY GRANTED.  Notwithstanding any other provision of the Plan
to the contrary (but subject to Section XV.B. hereof), no termination, amendment
or modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award.
 
D. COMPLIANCE WITH CODE SECTION 162(m). At all times when Code Section 162(m) is
applicable, all Awards granted under this  Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Committee determines that such compliance is not desired with respect to any
Award or Awards available for grant under the Plan, then compliance with Code
Section 162(m) will not be required.  In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards available under the Plan, the Committee may, subject to this
Article XV, make any adjustments it deems appropriate consistent with the
changes made to Code Section 162(m).
 
XVI.  
PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON

 
A. EFFECT OF COMPETITIVE ACTIVITY. Anything contained in the Plan to the
contrary notwithstanding, unless otherwise covered in an employment agreement by
and between the Company and the Participant, with respect to any Participant who
is an Employee, if the employment of any Participant shall terminate, for any
reason other than death, while any Award to such Participant is outstanding
hereunder, and such Participant has not yet received the Shares covered by such
Award or otherwise received the full benefit of such Award, such Participant, if
otherwise entitled thereto, shall receive such Shares or benefit only if, during
the entire period from the date of such Participant’s termination to the date of
such receipt, such Participant shall have earned such Award by making himself or
herself available, upon request, at reasonable times and upon a reasonable
basis, to consult with, supply information to, and otherwise cooperate with the
Company or any Subsidiary or Affiliate thereof with respect to any matter that
shall have been handled by him or her or under his or her supervision while he
or she was in the employ of the Company or of any Subsidiary or Affiliate
thereof.
 
 
21

--------------------------------------------------------------------------------

 
 
B. NONFULFILLMENT OF COMPETITIVE ACTIVITY CONDITIONS; WAIVERS UNDER THE
PLAN.  In the event of a Participant’s nonfulfillment of any condition set forth
in Section XVI.A. hereof, such Participant’s rights under any Award shall be
forfeited and canceled forthwith; provided, however, that the nonfulfillment of
such condition may at any time (whether before, at the time of, or subsequent to
termination of employment) be waived by the Committee upon its determination
that in its sole judgment there shall not have been and will not be any
substantial adverse effect upon the Company or any Subsidiary or Affiliate
thereof by reason of the nonfulfillment of such condition.
 
XVII.  
CHANGE IN CONTROL

 
A. TREATMENT OF OUTSTANDING AWARDS.  Notwithstanding any provisions in the
Participant’s Employment Agreement to the contrary, but subject to Section
XVII.B. herein or the Plan governing the particular Award, upon the occurrence
of a Change in Control:
 
1.  
any and all Options and SARs granted hereunder shall become fully-vested and
immediately exercisable;

 
2.  
any Periods of Restriction and restrictions imposed on Restricted Stock or RSUs
which are not intended to qualify for the Performance-Based Exception shall
lapse; and

 
3.  
any Award intended to qualify for the Performance-Based Exception shall be
earned in accordance with the applicable Award Agreement.

 
B. TERMINATION, AMENDMENT AND MODIFICATIONS OF CHANGE-IN-CONTROL
PROVISIONS.  Notwithstanding any other provision of the Plan or any Award
Agreement provision, the provisions of this Article XVII may not be terminated,
amended or modified on or after the date of an event, commencing upon material
discussions by the Board respecting a possible transaction that would result in
a Change in Control, which is likely to give rise to a Change in Control to
affect adversely any Award theretofore granted under the Plan without the prior
written consent of the Participant with respect to said Participant’s
outstanding Awards.
 
XVIII.  
TAX PROVISIONS

 
A. TAX WITHHOLDING.  The Company shall have the power and the right to deduct or
withhold, or require a Participant who is an Employee to remit to the Company,
an amount sufficient to satisfy federal, state and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
 
B. SHARE WITHHOLDING.  With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock or
Restricted RSUs, upon achievement of the performance goals on Performance Shares
or Performance Units or upon any other taxable event arising as a result of
Awards granted hereunder, Participants who are Employees may elect, subject to
the approval of the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold Shares having a Fair Market Value on
the date the tax is to be determined at least equal to the minimum, but not more
than the maximum, statutory tax which could be imposed on the transaction.  All
such elections shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
 
 
22

--------------------------------------------------------------------------------

 
 
C. REQUIREMENT OF NOTIFICATION OF CODE SECTION 83(b) ELECTION.  If any
Participants shall make an election under Code Section 83(b) (to include in
gross income in the year of transfer the amounts specified in Code Section
83(b)) or under a similar provisions of the laws of a jurisdiction outside the
United States, such Participant shall notify the Company of such election within
ten (10) days after filing notice of the election with the Internal Revenue
Service or other government authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.
 
D. REQUIREMENT OF NOTIFICATION UPON DISQUALIFYING DISPOSITION UNDER CODE SECTION
421(b).  If any Participant shall make any disposition of shares of stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
 
XIX.  
INDEMNIFICATION

 
Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense (including without limitation reasonable
attorney’s fees and expenses) that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Articles  of Incorporation or Bylaws, as a matter of law or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
XX.  
SUCCESSORS

 
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
or assets of the Company.
 
XXI.  
LEGAL CONSTRUCTION

 
A. GENDER AND NUMBER.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
 
23

--------------------------------------------------------------------------------

 
 
B. SEVERABILITY.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
C. REQUIREMENTS OF LAW.  The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
 
D. SECURITIES LAW COMPLIANCE.  With respect to Insiders, transactions under this
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.  To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.
 
E. CODE SECTION 409A COMPLIANCE.  Notwithstanding any other provision of this
Plan to the contrary, all Awards under this Plan that are subject to Code
Section 409A shall be designed and administered in a manner that does not result
in the imposition of tax or penalties under Code Section 409A.  Accordingly,
Awards under this Plan that are subject to Code Section 409A shall comply with
the following requirements, as applicable.
 
1.  
Distribution to Specified Employees Upon Separation from Service.  To the extent
that payment under an Award which is subject to Code Section 409A is due to a
Specified Employee on account of the Specified Employee’s Separation from
Service from the Company or its Affiliate or Subsidiary, such payment shall be
delayed until the first day of the seventh (7th) month following such Separation
from Service (or as soon as practicable thereafter).  The Committee, in its
discretion, may provide in the Award document for the payment of interest at a
rate set by the Committee for such six-month period.  In the event that a
payment under an Award is exempt from Code Section 409A, payment shall be made
to a Specified Employee without any such six-month delay.

 
2.  
No Acceleration of Payment.  To the extent that an Award is subject to Code
Section 409A, payment under such Award shall not be accelerated from the date(s)
specified in the Award documents as of the date of grant.

 
3.  
Subsequent Delay in Payment.  To the extent that an Award is subject to Code
Section 409A, payment under such Award shall not be deferred beyond the dates
specified in the Award document as of the date of grant, unless the Committee or
Participant, as the case may be, makes the decision to delay payment at least
one year prior to the scheduled payment date, and payment is delayed at least
five (5) years.

 
F. GOVERNING LAW.  To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Florida.
 
 
24



--------------------------------------------------------------------------------